        Case 3:20-cv-00482-DJS Document 20 Filed 04/22/21 Page 1 of 5




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

MARIA S.,
                                  Plaintiff,
             -v-                                              Civ. No. 3:20-CV-482
                                                                       (DJS)
ANDREW M. SAUL, Comm’r of Soc. Sec.,

                                  Defendant.


APPEARANCES:                                           OF COUNSEL:

LACHMAN & GORTON                                       PETER A. GORTON, ESQ.
Counsel for Plaintiff
P.O. Box 89
1500 East Main Street
Endicott, NY 13761

U.S. SOCIAL SECURITY ADMIN.                            JESSICA RICHARDS, ESQ.
Counsel for Defendant
J.F.K. Federal Building, Room 625
15 New Sudbury Street
Boston, MA 02203

DANIEL J. STEWART
United States Magistrate Judge

                              DECISION AND ORDER

                                I. INTRODUCTION

      On January 29, 2021, Peter A. Gorton, counsel to Plaintiff in this action, submitted

a Motion for Attorneys’ Fees pursuant to the Equal Access to Justice Act. Dkt. No. 17.

In the Motion, counsel seeks fees in the amount of $4,855.84, based upon spending 22.6

hours on the case at a rate of $214.86 per hour. Id. The Commissioner submitted a




                                               1
            Case 3:20-cv-00482-DJS Document 20 Filed 04/22/21 Page 2 of 5




response containing two substantive objections with Plaintiff’s request. 1 Dkt. No. 18.

First, the Commissioner contends that the hourly rate requested is excessive. Id. at p. 2.

In particular, the Commissioner argues that the proper rate is $209.54. Id. In addition,

Defendant contends that compensating 22.6 hours would be unreasonable. Id. at pp. 4-6.

         In reply, Plaintiff consents to the hourly rate described by Defendant. Dkt. No. 19.

However, Plaintiff argues that the hours spent were reasonable. Id. at pp. 1-3.

         Upon review of the matter, the Court grants Plaintiff’s Motion.

                                            II. BACKGROUND

         Plaintiff filed a Complaint in this matter on April 29, 2020, seeking review of the

Commissioner’s determination denying Plaintiff’s application for disability benefits.

Dkt. No. 1. Plaintiff filed a Motion for Judgment on the Pleadings, and on December 21,

2020, the parties stipulated to remand the matter pursuant to the fourth sentence of 42

U.S.C. § 405(g), which the Court so ordered and judgment was thereafter entered in

Plaintiff’s favor. Dkt. Nos. 14, 15, & 16. Plaintiff’s counsel now seeks attorneys’ fees

in the amount of $4,855.84 pursuant to the Equal Access to Justice Act, 28 U.S.C. §

2412(d). Dkt. No. 17.

                                             III. DISCUSSION

         28 U.S.C. § 2412 provides that “a court shall award to a prevailing party other than

the United States fees and other expenses . . . incurred by that party in any civil action

. . . brought by or against the United States in any court having jurisdiction of that action,


1
  The Commissioner also requested that the request be held in abeyance until after the 60-day period to appeal had
run, until February 20, 2021. Dkt. No. 18. Plaintiff agreed with that contention, Dkt. No. 19 at p. 1, and that period
has now passed.

                                                          2
         Case 3:20-cv-00482-DJS Document 20 Filed 04/22/21 Page 3 of 5




unless the court finds the position of the United States was substantially justified or that

special circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A). As such, “the

plaintiff must demonstrate that: (1) he is the prevailing party; (2) he is eligible to receive

an award; and (3) the position of the United States was not substantially justified.” Peter

P. v. Saul, 2020 WL 4924574, at *1 (N.D.N.Y. Aug. 21, 2020) (citing 28 U.S.C. §

2412(d)(1)(B)).

       Plaintiff alleges that she is the prevailing party, and that the Commissioner’s

position was not substantially justified. Dkt. No. 17 at pp. 1 & 6. The Commissioner

does not contest these points. While Plaintiff originally sought a fee based on an hourly

rate of $214.86, on reply Plaintiff agrees to an hourly rate of $209.54. Dkt. No. 19 at p.

1. The Court finds this is reasonable under the EAJA.

       As for the number of hours spent on the matter, Defendant argues that the 22.6

hours requested to be compensated is unreasonable. Dkt. No. 18 at pp. 4-6. In particular,

Defendant contends that the 2.9 hours billed on April 15, 2020 for “Review adverse

Appeals Council decision, medical records and arguments. Legal research on issues;

review of plaintiff’s file and conference and correspondence with plaintiff” appears

excessive. Id. at p. 5. Defendant argues that because counsel had been representing

Plaintiff since April of 2017 and had requested review of the denial to the Appeals

Council, it was excessive to spend 2.9 hours to determine if the case should be appealed

to federal court. Id. The Commissioner suggests that one hour would be a reasonable

amount of time to spend on this work. Id. Defendant further asserts that 7.8 hours to

review the entire administrative record was excessive, considering that counsel had

                                              3
         Case 3:20-cv-00482-DJS Document 20 Filed 04/22/21 Page 4 of 5




assisted in developing the administrative record. Id. The entire record contains 430

pages, and 196 are in the medical records section, which counsel stated it took 3.1 hours

to review. Id. Defendant takes issue with counsel spending 4.7 hours to review the non-

medical records, including numerous items that counsel was already familiar with. Id. at

p. 6. The Commissioner suggests that if the Court reduces counsel’s time from April 15,

2020, 1.5 hours is sufficient to review the non-medical records; he suggests that if the

Court awards the full 2.9 hours for the April 15, 2020 tasks, then the review of nonmedical

records is redundant and should not be compensated at all. Id. In total, the Commissioner

suggests a 5.1 hour reduction. Id.

       Plaintiff’s counsel argues in response that a large portion of the time spent

designated as reviewing non-medical records was actually spent reviewing the medical

records, determining whether the medical records supported arguments to bring a case in

federal court. Dkt. No. 19 at p. 2. Counsel further explained that the non-medical review

includes comparing the medical records to the judge’s decision, Plaintiff’s testimony, and

the initial reports. Id. at pp. 2-3. Counsel argues that they generally review all of the

records and do not specifically track what time is spent comparing the medical records to

the judge’s decision and to Plaintiff’s testimony. Id. at p. 3. Counsel explains that this

accounts for spending fewer hours in solely reviewing the medical records, because they

reviewed them in comparing them to the other records. Id. Counsel argues that the range

of 20 to 40 hours is generally found reasonable to spend on such cases, and that the

number of hours spent on this case is at the low end of that range. Id.



                                            4
         Case 3:20-cv-00482-DJS Document 20 Filed 04/22/21 Page 5 of 5




       After reviewing the itemized time submitted by Plaintiff, the Court finds the full

number of hours billed to be appropriate, and awards fees for 22.6 hours of work at a rate

of $209.54, totaling $4,735.60.

                                  IV. CONCLUSION

       WHEREFORE, it is hereby

       ORDERED, that Plaintiff’s Motion for Attorneys’ Fees (Dkt. No. 17) is

GRANTED; and it is further

       ORDERED, that Plaintiff is awarded $4,735.60 in attorneys’ fees under the

EAJA; and it is further

       ORDERED, that the Clerk of the Court serve a copy of this Decision and Order

upon the parties to this action in accordance with the Local Rules.

Dated: April 22, 2021
       Albany, New York




                                            5
